 
Exhibit No. 10.1

FIRST AMENDMENT
TO THE
EMPLOYMENT AGREEMENT
BETWEEN FOSTER WHEELER INC.
AND
FRANCO BASEOTTO
 
WHEREAS, Foster Wheeler Ltd. entered into an Employment Agreement (the
“Agreement”) with Franco Baseotto (the “Executive”), dated as of May 6, 2008;
 
WHEREAS, Foster Wheeler Inc. (the “Company”) assumed the Agreement from Foster
Wheeler Ltd. on January 23, 2009;
 
WHEREAS, the Company is relocating its primary office from Clinton, New Jersey
to Switzerland and the Company acknowledges that such relocation constitutes a
material negative change in the employment relationship such that the Executive
may terminate employment for good reason pursuant to Agreement Section 4.1.2(iv)
(Termination; For Good Reason By the Executive);
 
WHEREAS, in exchange for the valuable consideration provided by this Amendment,
the Executive has agreed to (i) delay exercising the Executive’s right to
terminate employment for good reason relating to the Swiss relocation, (ii)
enter into a secondment agreement with a primary place of business in
Switzerland where he would perform his duties and (iii) consider entering into a
new addendum to the Agreement between the Executive and the Company by June 30,
2012; and
 
WHEREAS, pursuant to Section 9.9 of the Agreement, an amendment to the Agreement
may be made pursuant to the written consent of the Company and the Executive.
 
NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, and in further consideration of the following
mutual promises, covenants and undertakings, the parties agree that the
Agreement is amended effective as of January 18, 2010 by adding an addendum at
the end of the Agreement, to read as follows:
 
ADDENDUM
 
This Addendum sets forth the terms and conditions applicable during the
Executive’s performance of duties (as described in Agreement Section 1.1) in
Switzerland for the period beginning as of January 18, 2010 and ending on the
earlier of (i) the date the Executive enters into a new addendum to the
Agreement, as described in Section A-6 (“New Addendum to Employment Agreement”),
(ii) June 30, 2012 or (iii) the date the Agreement is terminated for any reason
by the Company or Executive (the “Initial Assignment Term”).  Unless otherwise
provided in this Addendum, all Agreement terms (including the Executive’s
entitlement to the compensation and benefits described in Agreement Section 3,
as adjusted for merit increases since the date of the Agreement) shall remain in
full force and effect during the Initial Assignment Term.

 
 

--------------------------------------------------------------------------------

 

A-1.
Location.

 
During the Initial Assignment Term, the Executive shall perform his duties (as
described in Agreement Section 1) primarily at the Company’s offices in
Switzerland, subject to reasonable travel requirements consistent with the
nature of the Executive’s duties from time to time on behalf of the Company.
 
A-2.
Long-Term Incentive Awards.

 
Upon the Executive’s termination of employment (other than for Cause), all stock
options outstanding as of the Executive’s Termination Date shall remain
exercisable for the shorter of one (1) year following the Executive’s
termination of employment or the remainder of the term of the stock option(s).
 
A-3.
Transition Support and Allowances.

 
The Company shall pay for the following expenses, allowances and benefits
through the Initial Assignment Term.  Such allowances and benefits shall not be
considered for purpose of any calculations under the Company’s benefit plans.
All of the benefits provided in this Addendum are inclusive of a Representation
Allowance of CHF 100,000.
 
(a)           Work Permits/Visas.  The Company will assist in obtaining the
proper work permits and/or visas necessary for the provision of services in
Switzerland and reimburse the Executive for any work permit/visa, passport and
immigration expenses, including expenses for dependents of the Executives
relocating or intending to relocate to Switzerland.
 
(b)           Transportation and Expenses.
 
(i)           Move-Related Transportation and Expenses.  The Company shall
reimburse the Executive for actual and reasonable expenses incurred in relation
to the relocation to Switzerland, including temporary living expenses (e.g.,
hotel costs, meals, transportation, etc.) and reasonable expenses relating to
the shipping of clothing, personal effects and household goods.  The Executive
agrees to make reasonable efforts to secure independent housing within a
reasonable period of time.
 
(ii)           Personal Air Travel.  The Company shall provide reimbursement of
one (1) business-class round-trip ticket per month for personal travel between
Switzerland and the U.S.  Each month, the Executive may use the business-class
round trip ticket to instead fly one (1) family member from the U.S. to
Switzerland.  Once per quarter, in lieu of the Executive’s trip to the U.S., the
Company shall reimburse the cost of business-class round-trip tickets for the
Executive’s family to travel from the U.S. to Switzerland.
 
(c)           Cost-of-Living Allowances.  Beginning when the Executive secures
independent housing and the reimbursement of move-related expenses described in
A-3(b)(i) ceases, the Company shall pay the Executive monthly allowances
consisting of the following amounts:
 
(i)           Cost-of-living allowance:  CHF 8,544

 
2

--------------------------------------------------------------------------------

 

(ii)           Transportation:  CHF 3,042
 
(iii)           Housing:  CHF 16,100
 
(iv)           Utilities:  CHF 400
 
The allowances shall be payable in advance in Swiss Francs according to the
Company’s payroll practices.  The Company shall also provide for reasonable
advances to the Executive for the purpose of obtaining housing and satisfying
other relocation expenses.
 
(d)           Settling-In Allowance.  The Company shall pay the Executive a
one-time settling-in allowance of CHF 5,000, payable in January 2010 or as soon
as practicable thereafter.
 
(e)           Medical Coverage.  To the extent U.S. medical coverage is not
available in Switzerland, the Company shall pay for the cost of securing
substantially similar coverage in Switzerland for the Executive and the
Executive’s family.  Eligible dependents of the Executive shall continue to
maintain medical coverage irrespective of their relocation to Switzerland.
 
(f)            Seconded Arrangement.  The Executive shall be seconded to Foster
Wheeler Management AG in Switzerland and shall continue to remain an employee of
the Company.  The Executive shall remain eligible to participate in the
Company’s employee benefit plans as set forth in Section 3 of the Agreement and
to receive U.S. social security benefits.
 
(g)           Compassionate Leave.  The Executive shall be provided with up to
five (5) day’s paid compassionate leave in relation to the death of an immediate
family member.  The Company shall reimburse the Executive and his dependents for
the cost of round-trip business airline tickets to attend funeral services.
 
(h)           Tax Equalization.  Under tax equalization, the Executive’s
obligation for income taxes shall not exceed the amount of income tax calculated
on Base Salary, short-term annual pay and long-term incentive pay applying his
or her home country tax rules without taking into consideration any foreign tax
credit.  Such amount will be deducted from the Executive’s paycheck.  Should
additional income taxes arise in the U.S. or Switzerland as a result of the
assignment, the Company shall pay the additional tax.  The Executive may choose,
as an alternative to the U.S. tax equalization program, to be personally
responsible for the Swiss income tax on his or her Base Salary, short-term
incentive pay and long-term incentive pay.  In addition to the tax equalization
on the compensation above, the Executive will be reimbursed for any wealth tax
due in Switzerland as a result of the assignment.
 
(i)            Tax Return Preparation and Counseling Services.  The Company
shall retain the services of a tax consultant to counsel the Executive with
respect to the tax implications of the move and to prepare the Executive’s U.S.
and Switzerland tax returns as required during the Initial Assignment Term.
 
(j)            Legal Services.  The Company shall reimburse the Executive for
legal fees incurred in relation to an attorney’s review of this Addendum, up to
a maximum of USD 5,000.

 
3

--------------------------------------------------------------------------------

 

(k)           Tax Gross-Up.  To the extent that the provision of assignment
benefits described in this Section A-3 results in taxable income to the
Executive, the Company shall pay the Executive an amount to satisfy the
Executive’s Swiss and U.S. income tax obligation.  Such payment shall be
grossed-up for taxes and made as soon as practicable after the tax liability
arises but in no event later than the end of the year following the year in
which the tax is due.
 
A-4.
Stay Bonus Award.

 
The Company shall pay the Executive a cash stay bonus under the following terms.
 
(a)           New Addendum to Agreement.  The Company shall pay the Executive a
stay bonus equal to 175% of the Executive’s Base Salary then in effect within
thirty (30) days of the earlier of (i) the date the Executive enters into the
New Addendum to Employment Agreement as described in Section A-6, or (ii) June
30, 2011, provided the Executive remains in active employment until such
date.  Payment of such bonus shall be made in a single lump sum.
 
(b)           Termination Without Cause; For Good Reason; Death;
Disability.  The stay bonus described in paragraph (a) shall be payable in full
and irrespective of the actual duration of the Initial Assignment Term if the
Executive’s employment is terminated by the Company without Cause, by the
Executive for Good Reason (not including the event of the assignment to
Switzerland), or due to the Executive’s death or Disability.  In such case the
stay bonus shall be paid in a lump sum within thirty (30) days of termination of
employment.
 
(c)           Termination Relating to Catastrophic Personal Event.  The stay
bonus described in paragraph (a) shall be payable in full if the Executive
remains in active employment through June 30, 2011 and terminates employment
during the Initial Assignment Term due to an unforeseen personal and
catastrophic event affecting the Executive or a family member, which event
requires the Executive to relocate to the U.S., and the Executive provides the
Company with thirty (30) days advance written notice.
 
(d)           Increase in Stay Bonus.  The amount of the stay bonus in Section
A-4(a), (b) or (c) shall be increased if the Executive (i) stays in active
employment with the Company beyond June 30, 2011, (ii) does not enter into the
New Addendum to Employment Agreement with the Company, and (iii) gives at least
twelve (12) months advance written notice of his intent to terminate employment
(thirty (30) days notice for termination due to a catastrophic event described
in A-4(c)).  In such case, the amount of the stay bonus shall be increased on a
pro-rata basis based on the number of full months worked during the Initial
Assignment Term beyond June 30, 2011 and the end of the Initial Assignment
Term.  For example, if the Executive works one (1) full month beyond June 30,
2011, the Executive shall receive another one-eighteenth (1/18th) of the amount
of stay bonus.
 
(e)           Forfeiture of Stay Bonus.  The Executive shall forfeit the stay
bonus (and must repay the stay bonus if the stay bonus has been paid) if (i) the
Executive does not remain in active employment through June 30, 2011, (ii) the
Executive provides the Company with less than twelve (12) months advance written
notice of his termination of employment (less than thirty (30) days notice for
termination due to a catastrophic event described in A-4(c)), or (iii) the
Executive’s employment is terminated for Cause.  The Executive must repay any
paid stay bonus in full within thirty (30) days of his termination of
employment.

 
4

--------------------------------------------------------------------------------

 

A-5.
Termination of Employment.

 
(a)           During Initial Assignment Term.  If the Executive’s employment is
terminated for any reason during the Initial Assignment Term, the terms of
Agreement Section 4 shall control; provided, that the relocation to Switzerland
shall constitute an event giving rise to a termination of employment for Good
Reason only in accordance with the terms and conditions as set forth in
paragraph (b) and (c) below.  If the termination is for any reason other than
for Cause, the Company shall pay the reasonable costs associated with
repatriation to the U.S.
 
(b)           Good Reason Termination Relating to Swiss Relocation.  Except as
otherwise provided in paragraph (c), if the Executive terminates employment
after June 30, 2011 and has provided the Company with at least twelve (12)
months advance written notice of termination, such termination of employment
shall be deemed a termination by the Executive for Good Reason and the Executive
shall be entitled to the separation payments and benefits described in Agreement
Sections 4.2.1 and 4.2.2 (or 4.3.2 if the termination occurs during a Change of
Control Period).  In addition, the Company shall pay the reasonable costs
associated with repatriation to the U.S.
 
(c)           Termination Relating to Catastrophic Personal Event.  If the
Executive terminates employment at any time during the Initial Assignment Term
due to an unforeseen personal and catastrophic event affecting the Executive or
a family member, which event requires the Executive to relocate to the U.S., and
the Executive provides the Company with thirty (30) days advance written notice,
then such termination of employment shall be deemed a termination by the
Executive for Good Reason and the Executive shall be entitled to the separation
payments and benefits described in Agreement Sections 4.2.1 and 4.2.2 (or 4.3.2
if the termination occurs during a Change of Control Period).  In addition, the
Company shall pay the reasonable costs associated with repatriation to the U.S.
 
A-6.
New Addendum to Employment Agreement

 
(a)           Rights and Obligations Relating to New Addendum.  The Executive
shall have the right, and the Company shall have the obligation, to enter into a
New Addendum to Employment Agreement no later than June 30, 2012 with terms no
less favorable to the Executive than those set forth in this Section
A-6.  Unless otherwise provided in this Addendum, all Agreement terms (including
the Executive’s entitlement to the compensation and benefits described in
Agreement Section 3, as adjusted for merit increases since the date of the
Agreement) shall remain in full force and effect during the secondment period
covered by the New Addendum to Employment Agreement following the Initial
Assignment Term.  In the event the Company does not agree to enter into a New
Addendum to Employment Agreement by June 30, 2012, or if the terms and
conditions of the New Addendum to Employment Agreement are less favorable to the
Executive than those set forth in this Section A-6 (unless the Executive agrees
to enter into the New Addendum to Employment Agreement despite such less
favorable terms or conditions), then the Executive may voluntarily terminate
employment with the Company, and such termination of employment shall be deemed
a termination by the Executive for Good Reason and the Executive shall be
entitled to the separation payments and benefits described in Agreement Sections
4.2.1 and 4.2.2 (or 4.3.2 if the termination occurs during a Change of Control
Period).  In such case, the Company shall pay the reasonable costs associated
with repatriation to the U.S.

 
5

--------------------------------------------------------------------------------

 

(b)           Supplemental Long-Term Incentive Award.  The Executive shall be
entitled to a supplemental long-term incentive award provided that the Executive
(i) remains in active employment through the end of Initial Assignment Term and
(ii) enters into the New Addendum to Employment Agreement no later than June 30,
2012.  In such case, the Executive shall receive an award of restricted stock
units within thirty (30) days of signing the New Addendum to Employment
Agreement with an economic value as of the grant date equal to USD
2,500,000.  Such award shall vest ratably over a period of three (3) years.  For
purposes of this Section, the number of restricted stock units to be granted to
the Executive shall be consistent with the methodology used for valuing
restricted stock unit awards granted to employees which has been approved and
adopted by the Compensation Committee of the Board.  Such award will be granted
under the Company’s Omnibus Incentive Plan and governed by separate agreements
entered into between the Executive and the Company.  The entitlement to such
award shall be reflected in the New Addendum to Employment Agreement.
 
(c)           Assignment Benefits.  At the end of the Initial Assignment Term
and while assigned to Switzerland, the Executive shall be entitled to the
following benefits:
 
(i)        Relocation Assistance:  The following relocation assistance shall be
provided:
 
(1)           Home sale assistance, including the Company’s payment of realtor’s
fees, closing costs and any loss on the sale of the Executive’s principal
residence (basis for home includes major home improvements);
 
(2)           Reimbursement for two (2) house hunting trips of up to six (6)
days each, to include reasonable lodging, transportation and meals;
 
(3)           The cost of the shipment of household goods;
 
(4)           The cost of pet relocation, including transportation and kennel
fees related to the move; and
 
(5)           The loss on sale of automobiles or lease termination penalties
based on blue book/fair market value.
 
(ii)       Settling-in Allowance:  A settling-in allowance of CHF 30,000 shall
be paid within thirty (30) days of the date the Executive enters into the New
Addendum to Employment Agreement.
 
(iii)      Assignment Allowance:  The Company shall pay the Executive a monthly
allowance of CHF 26,115 consisting of the following amounts:
 
(1)           Cost-of-living allowance:  CHF 7,207

 
6

--------------------------------------------------------------------------------

 

(2)           Housing:  CHF 16,100
 
(3)           Transportation:  CHF 2,208
 
(4)           Utilities:  CHF 600
 
Such allowances shall be payable in advance in Swiss Francs according to the
Company’s payroll practices.  The Company shall also provide for reasonable
advances to the Executive for the purpose of obtaining housing and satisfying
other relocation expenses.
 
(iv)     Home Leave:  The Company shall reimburse the Executive for one (1) trip
per twelve (12) months per authorized dependent and for the Executive.  Expenses
eligible for reimbursement include a business class airline ticket and local
ground expenses to the original point of origin.  One (1) day of travel shall be
permitted each way as additional vacation.
 
(v)      Vacation and Holidays:  The Executive’s paid time off shall be
consistent with that currently provided.  Swiss holidays shall be established by
the Company.
 
(vi)     Continued Medical Coverage.  To the extent U.S. medical coverage is not
available in Switzerland, the Company shall pay for the cost of securing
substantially similar coverage in Switzerland for the Executive and the
Executive’s family.  Eligible dependents of the Executive shall continue to
maintain medical coverage irrespective of their relocation to Switzerland.
 
(vii)    Tax Equalization.  Under tax equalization, the Executive’s obligation
for income taxes shall not exceed the amount of income tax calculated on Base
Salary, short-term annual pay and long-term incentive pay applying his or her
home country tax rules without taking into consideration any foreign tax
credit.  Such amount will be deducted from the Executive’s paycheck.  Should
additional income taxes arise in the U.S. or Switzerland as a result of the
assignment, the Company shall pay the additional tax.  The Executive may choose,
as an alternative to the U.S. tax equalization program, to be personally
responsible for the Swiss income tax on his or her Base Salary, short-term
incentive pay and long-term incentive pay.  In addition to the tax equalization
on the compensation above, the Executive will be reimbursed for any wealth tax
due in Switzerland as a result of the assignment.
 
(viii)   Tax Preparation Services:  The Company shall retain the services of a
tax consultant to prepare the Executive’s U.S. and Switzerland tax returns, as
required, while the Executive is on assignment to Switzerland.
 
(ix)      Tax Gross-Up.  To the extent that the provision of assignment benefits
described in this Section A-6 results in taxable income to the Executive, the
Company shall pay the Executive an amount to satisfy the Executive’s Swiss and
U.S. income tax obligation.  Such payment shall be grossed-up for taxes and made
as soon as practicable after the tax liability arises but in no event later than
the end of the year following the year in which the tax is due.

 
7

--------------------------------------------------------------------------------

 

(x)       Seconded Arrangement:  The Executive shall be seconded to Foster
Wheeler Management AG in Switzerland and shall continue to remain an employee of
the Company.  The Executive remain eligible to participate in the Company’s
employee benefit plans as set forth in Section 3 of the Agreement and to receive
U.S. social security benefits.
 
(xi)      Legal Services.  The Company shall reimburse the Executive for legal
fees incurred in relation to an attorney’s review of the New Addendum to
Employment Agreement, up to a maximum of USD 5,000.
 
(xii)     Financial/Estate Planning.  The Company shall reimburse the Executive
for one-time costs relating to the Executive’s financial and estate planning.
 
(xiii)    Compassionate Leave:  The Executive shall be provided with up to
five (5) day’s paid compassionate leave in relation to the death of an immediate
family member.  The Company shall reimburse the Executive and his dependents for
the cost of round-trip business airline tickets to attend funeral services.
 
(d)           Termination of Employment.  If the Executive’s employment is
terminated for any reason under the New Addendum to Employment Agreement, the
terms of Agreement Section 4 shall control; provided, that the relocation to
Switzerland shall not constitute an event giving rise to a termination of
employment for Good Reason.  If the termination is for any reason other than for
Cause, the Company shall pay the reasonable costs associated with repatriation
to the U.S.
 
A-7.
Maximum Length of Assignment

 
For the avoidance of doubt, the maximum period of time during which the
Executive may be considered to be “on assignment” and, therefore, eligible for
assignment-related compensation and benefits is five (5) years from the start of
the Initial Assignment Term.
 
A-8.
Application of Section 409A to Benefits-in-Kind, Expense Reimbursements and
Allowances

 
(a)           Benefits-in-Kind; Expense Reimbursements.  Benefits-in-kind and
any provision for reimbursement of expenses during the Executive’s assignment
shall be subject to the following rules, as required to comply with Code
Section 409A:
 
(i)        The amount of in-kind benefits provided or expenses eligible for
reimbursement in one calendar year may not affect in-kind benefits or
reimbursements to be provided in any other calendar year.
 
(ii)       Expenses will be reimbursed as soon as administratively possible, but
in no event shall expenses be reimbursed later than December 31st of the year
following the year in which the expense was incurred.
 
(iii)      The right to an in-kind benefit or reimbursement may not be subject
to liquidation or exchange for another benefit.

 
8

--------------------------------------------------------------------------------

 

(b)           Allowances.  Allowances generally shall be paid monthly.  In no
event shall the payment of any allowance be made later than March 15th of the
year following the year in which the Executive is entitled to payment.
 
*   *   *
 
[Signature Page Follows]

 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to the
Agreement effective as of the date first written above.
 
FOSTER WHEELER INC.
         
By:
/s/ Raymond J. Milchovich
 
1/8/10
 
Raymond J. Milchovich
 
Date


 
/s/ Franco Baseotto
 
1/14/10
Franco Baseotto
 
  Date

 
 
10

--------------------------------------------------------------------------------

 